DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,149,012, 10,542,318 and 11,206,454 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Ingerman on 06/28/2022.





The application has been amended as follows: 

1-51. 	(Canceled)	

52. 	(Currently amended)	A method comprising:
while only a first component of a first content asset of a first category is being played on a first device, wherein the first component is of a first type:
in response to determining, based on a viewing history of the first device, that the first device has previously simultaneous played components of a second type of content assets in a second category with components of the first type of other content assets:
determining, based on querying a content database, a plurality of content assets of a second category;
retrieving a rating for each content asset from the plurality of content assets; and
selecting a second content asset of the plurality of content assets based on determining that the second content asset of the plurality of content assets has a highest rating of the plurality of content assets; and
causing simultaneous playback of the first component , wherein the second component is of a second type; 
wherein the first component [[is]] of [[a]] the first type is a visual component and the second component [[is]] of [[a]] the second type is an audio component.

53. 	(Cancelled)

54.	(Cancelled)

55.	(Previously Presented)	The method of claim 52, further comprising:
determining, based on viewing history of the first device, that the first device has previously simultaneous played components of the first type of the content assets in the first category with components of the second type of other content assets and, in response, performing the determining of the plurality of content assets of the second category.

56.	(Previously Presented)	The method of claim 52, further comprising:
retrieving a data structure that indicates a number of occurrences of content assets for each category from a list of categories, wherein each entry in the data structure corresponds to a respective category and is indicative of a set of content assets that corresponds to the respective category; and
determining that the second category corresponds to a greatest number of overlapping content assets with the first category and, in response, performing the determining of the plurality of content assets of the second category.

57.	(Previously Presented)	The method of claim 52, wherein causing simultaneous playback of the first component of the first content asset and the second component of the second content asset comprises:
causing playback of the first component of the first content asset on the first device;
causing playback of the second component of the second content asset on a second device.

58.	(Previously Presented) The method of claim 57, further comprising:
receiving input requesting a swap of components between the first device and the second device;
in response to receiving the input, causing playback of the second component of the second content asset on the first device and causing playback of the first component of the first content asset on the second device.

59.	(Previously Presented)	The method of claim 57, further comprising:
receiving input requesting a swap of components between the first device and the second device;
in response to receiving the input, causing playback of a third component of the first content asset on the first device and causing playback of a fourth component of the second content asset on the second device, wherein the third component is of the second type and the fourth component is of the first type.

60.	(Previously Presented)	The method of claim 52, wherein causing simultaneous playback of the first component of the first type of the first content asset and the second component of the second type of the second content asset comprises:
causing playback of the first component of the first type of the first content asset on the first device;
causing playback of the second component of the second type of the second content asset on the first device.

61.	(Previously Presented)	The method of claim 52, further comprising:
receiving a request for simultaneous playback of the second component of the second type of a content asset other than the first content asset with the first component of the first type of the first content asset and, in response, performing the determining of the plurality of content assets of the second category.

62.	(Currently amended)	A system comprising:
control circuitry configured to:
while only a first component of a first content asset of a first category is being played on a first device, wherein the first component is of a first type:
determine, based on a viewing history of the first device, that the first device has previously simultaneous played components of a second type of content assets in a second category with components of the first type of other content assets; and
in response to the determining:
determine, based on querying a content database, a plurality of content assets of a second category;
retrieve a rating for each content asset from the plurality of content assets; and
select a second content asset of the plurality of content assets based on determining that the second content asset of the plurality of content assets has a highest rating of the plurality of content assets; and
input/output circuitry configured to:
cause simultaneous playback of the first component , wherein the second component is of a second type;
wherein the first component [[is]] of [[a]] the first type is a visual component and the second component [[is]] of [[a]] the second type is an audio component.

63. 	(Cancelled)

64.	(Cancelled)

65
determine, based on viewing history of the first device, that the first device has previously simultaneous played components of the first type of the content assets in the first category with components of the second type of other content assets and, in response, perform the determining of the plurality of content assets of the second category.

66.	(Previously Presented)	The system of claim 62, wherein the control circuitry is further configured to:
retrieve a data structure that indicates a number of occurrences of content assets for each category from a list of categories, wherein each entry in the data structure corresponds to a respective category and is indicative of a set of content assets that corresponds to the respective category; and
determine that the second category corresponds to a greatest number of overlapping content assets with the first category and, in response, performing the determining of the plurality of content assets of the second category.

67.	(Previously Presented)	The system of claim 62, wherein, when causing simultaneous playback of the first component of the first content asset and the second component of the second content asset, the control circuitry is configured to:
cause playback of the first component of the first content asset on the first device;
cause playback of the second component of the second content asset on a second device.

68.	(Previously Presented) The system of claim 67, wherein the control circuitry is further configured to:
receive input requesting a swap of components between the first device and the second device;
in response to receiving the input, cause playback of the second component of the second content asset on the first device and cause playback of the first component of the first content asset on the second device.

69.	(Previously Presented)	The system of claim 67, wherein the control circuitry is further configured to:
receive input requesting a swap of components between the first device and the second device;
in response to receiving the input, cause playback of a third component of the first content asset on the first device and cause playback of a fourth component of the second content asset on the second device, wherein the third component is of the second type and the fourth component is of the first type.

70.	(Previously Presented)	The system of claim 62, wherein, when causing simultaneous playback of the first component of the first type of the first content asset and the second component of the second type of the second content asset, the control circuitry is configured to:
cause playback of the first component of the first type of the first content asset on the first device;
cause playback of the second component of the second type of the second content asset on the first device.

71.	(Previously Presented)	The system of claim 62, wherein the control circuitry is further configured to:
receive a request for simultaneous playback of the second component of the second type of a content asset other than the first content asset with the first component of the first type of the first content asset and, in response, perform the determining of the plurality of content assets of the second category.



Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG Pub No. 2008/0271078 to Gossweiler et al teaches automatically generating a suggestion regarding a media program other than the playing media program to be presented to an audience member of the playing media program. 
US PG Pub No. 2014/0280879 to Skolicki et al teaches detecting user interest in presented media items by observing volume changes. The reference also teaches determining media content items to recommend to a user based on the user profile associated with user, the user’s history, and interest information associated with pieces of media content. 
US PG Pub No. 2014/0359647 to Shoemake et al teaches media content monitoring, trend estimation of media content, and/or recommendation generation for media content. 
US PG Pub No. 2017/0228774 to Salla et al teaches if the user stopped paying attention as a result of being uninterested in the content item, the system may replace the content item, such as an advertisement, with a different content item to regain the user's attention.


The following is an examiner’s statement of reasons for allowance:
Regarding claims 52 and 62, the references cited and a thorough search, disclose various aspects and features of applicant’s claimed invention but fail to explicitly or implicitly disclose, alone or in combination, the claimed unique combination of elements when considering claims 52 and 62 as a whole. 
Regarding claims 55-61 and 65-71, they depend from allowable claims 52 and 62. Therefore, claims 55-61 and 65-71 are also held allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423